NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

            EDGAR HARRISON EDMONDSON, III, Petitioner.

                         No. 1 CA-CR 13-0459 PRPC
                             FILED 1-29-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-132461-003
                 The Honorable Randall H. Warner, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Edgar Edmondson, III, Douglas
Petitioner



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Peter B. Swann joined.
                         STATE v. EDMONDSON
                           Decision of the Court

W I N T H R O P, Judge:

¶1             Petitioner, Edgar Harrison Edmondson, III (“Edmondson”),
petitions this court for review from the dismissal of his petition for post-
conviction relief. We have considered the petition for review and, for the
reasons stated, grant review, but deny relief.

¶2           Edmondson pled guilty to conspiracy to commit possession
of dangerous drugs for sale and possession of dangerous drugs. The trial
court sentenced him to ten years’ imprisonment for conspiracy to commit
possession of dangerous drugs for sale and placed him on a consecutive
term of three years’ probation for possession of dangerous drugs.
Edmondson now seeks review of the summary dismissal of his third
successive post-conviction relief proceeding.     We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            We deny relief. Rather than identify specific claims for relief
supported with fully and independently developed arguments, citation to
legal authority, and citations to the record, Edmondson attempts to present
issues for review by incorporating by reference the petition for post-
conviction relief he filed below. A petition for review may not incorporate
by reference any issue or argument. State v. Bortz, 169 Ariz. 575, 577, 821
P.2d 236, 238 (App. 1991). Instead, the petition must set forth specific
claims, present sufficient argument supported by legal authority, and
include citation to the record. See Ariz. R. Crim. P. 32.5, 32.9(c).
“[C]ompliance with Rule 32 is not a mere formality.” Canion v. Cole, 210
Ariz. 598, 600, ¶ 11, 115 P.3d 1261, 1263 (2005). A petitioner must “strictly
comply” with Rule 32 in order to be entitled to relief. Id.

¶4           We grant review, but deny relief.




                                  :ama




                                     2